FIRST DIVISION
                                 DOYLE, C. J.,
                             ANDREWS and RAY, JJ.

                    NOTICE: Motions for reconsideration must be
                    physically received in our clerk’s office within ten
                    days of the date of decision to be deemed timely filed.
                                http://www.gaappeals.us/rules


                                                                   February 17, 2017




In the Court of Appeals of Georgia
 A16A1668. COURTNEY v. THE STATE.                                             DO-057

      DOYLE, Chief Judge.

      Christopher Courtney was charged with sexual exploitation of children by

distributing child pornography from his computer.1 We granted Courtney’s

application for interlocutory appeal to consider whether the trial court erred by

denying his motion to suppress identifying internet subscriber information obtained

by police pursuant to an administrative subpoena issued under OCGA § 16-9-108 (a).

Because Courtney lacks standing to challenge the search of his internet provider

(“IP”) for identifying information, we affirm.




      1
          OCGA § 16-12-100 (b) (1) (5).
      “‘On appellate review of a ruling on a motion to suppress, the trial court’s

findings on disputed facts will be upheld unless clearly erroneous, and its application

of the law to undisputed facts is subject to de novo review.’”2

      Here, the relevant facts are undisputed. A detective with the Liberty County

Sheriff’s Office monitors the internet for child pornography activity. After noticing

an increase in activity from a certain IP address, the detective used an “administrative

subpoena,” issued by the district attorney’s office, to obtain identifying information

from the IP – CenturyTel/CenturyLink (“Century”) – including the physical address

associated with the IP address.3 Once Century provided the physical address, the

detective obtained a subpoena from the magistrate court and searched computers at

the residence. That search led to Courtney’s arrest.

      Courtney moved to suppress the information obtained from Century, arguing

that the detective’s use of an administrative subpoena pursuant to OCGA § 16-9-108



      2
        State v. Walker, 295 Ga. 888, n. 1 (764 SE2d 804) (2014), quoting Registe v.
State, 292 Ga. 154, 155-156 (734 SE2d 19) (2012).
      3
        The subpoena specifically references OCGA §§ 16-9-108, 45-15-10, and 45-
15-17. OCGA §§ 45-15-10 and 45-15-70, which grant the Attorney General authority
to prosecute and investigate matters involving State affairs, do not apply to this case,
which involves an alleged violation of OCGA § 16-12-100 (b) and a subpoena issued
by an assistant district attorney, not the Attorney General.

                                           2
(a), rather than a search warrant or court order pursuant to OCGA § 16-9-109 (b), was

illegal because the latter statute provides the exclusive mechanism through which an

IP may be compelled to disclose subscriber information. The trial court denied the

motion but certified its ruling for immediate review. This application and appeal

followed.

      Before we can consider Courtney’s challenge to the legality of the search of his

subscriber information from Century, we must consider whether Courtney has

standing to challenge that search. “[D]emonstrating standing is a threshold burden for

suppression of the evidence.”4 “In order to claim the protection of the Fourth

Amendment against unreasonable search and seizure, a defendant must demonstrate

that he personally has an expectation of privacy in the place searched, and that his

expectation is reasonable.”5

      This Court previously has held that an internet service customer has no

reasonable expectation of privacy in subscriber information that he voluntarily

conveys to an IP, noting “that the United States Supreme Court and Georgia appellate

       4
        Hampton v. State, 295 Ga. 665, 669 (2) (763 SE2d 467) (2014), citing
Rakas v. Illinois, 439 U. S. 128, 130, n.1 (99 SCt 421, 58 LE2d 387) (1978).
      5
        (Punctuation omitted.) Ensley v. State, 330 Ga. App. 258 (765 SE2d 374)
(2014), quoting Smith v. State, 284 Ga. 17, 21 (3) (663 SE2d 142) (2008).

                                          3
courts have held that a person has no reasonable expectation of privacy in information

voluntarily conveyed to another.”6 Accordingly, under Ensley, Courtney lacked

standing to bring a Fourth Amendment challenge to the search of Century for his

subscriber information.

      Here, however, Courtney contends that OCGA § 16-9-109 (b) grants him a

reasonable expectation of privacy in the information listed therein, including his name

and address, because it defines the circumstances under which an IP may be

compelled to disclose that information to a law enforcement agency. This argument

is without merit because, as explained below, OCGA § 16-9-109 (b) addresses the

disclosure obligations of third-party IPs, not individual criminal defendants.

      Title 16, Chapter 9, Article 6 is the “Georgia Computer Systems Protection

Act” (“the Act”).7 Part 3 of the Act is entitled “Investigation of Violations.” OCGA

§ 16-9-108 (a) provides that in any investigation of certain statutory violations,

including the one Courtney is charged with violating – OCGA § 16-12-100 –

      the Attorney General or any district attorney shall have the power to
      administer oaths; to call any party to testify under oath at such

      6
       Ensley, 330 Ga. App. at 258-259 (collecting cases), citing Hatcher v. State,
314 Ga. App. 836, 837-839 (1) (726 SE2d 117) (2012) (physical precedent only).
      7
          OCGA § 16-9-90.

                                          4
      investigation; to require the attendance of witnesses and the production
      of books, records, and papers; and to take the depositions of witnesses.
      The Attorney General or any such district attorney is authorized to issue
      a subpoena for any witness or a subpoena to compel the production of
      any books, records, or papers.


OCGA § 16-9-109, which is more narrow, addresses only disclosures by IPs.

Subsection (a) of that Code section provides that law enforcement units and

prosecutors may require IPs to disclose the contents of electronic communications if

they obtain a search warrant from an appropriate court. Subsection (b) provides that:

      (1) Any law enforcement unit [or prosecutor] may require [an IP] to
      disclose a record or other information pertaining to a subscriber to or
      customer of such service, exclusive of the contents of communications,
      only when any law enforcement unit, the Attorney General, or any
      district attorney: (A) Obtains a search warrant as provided in Article 2
      of Chapter 5 of Title 17; (B) Obtains a court order for such disclosure
      under subsection (c) of this Code section; or (C) Has the consent of the
      subscriber or customer to such disclosure.


      (2) A provider of electronic communication service or remote computing
      service shall disclose to any law enforcement unit, the Attorney General,
      or any district attorney the: (A) Name; (B) Address; (C) Local and long
      distance telephone connection records, or records of session times and
      durations; (D) Length of service, including the start date, and types of
      service utilized; (E) Telephone or instrument number or other subscriber

                                         5
      number or identity, including any temporarily assigned network address;
      and (F) Means and source of payment for such service, including any
      credit card or bank account number of a subscriber to or customer of
      such service when any law enforcement unit uses a subpoena authorized
      by Code Section 16-9-108, 35-3-4.1, 5-15-17 or a grand jury or trial
      subpoena when any law enforcement unit complies with paragraph
      (1) of this subsection.


      Thus, OCGA § 16-9-109 (b) sets forth the process by which a district attorney

“may require [an IP] . . . to disclose [certain subscriber information].”8 Nothing in this

Code section prohibits the IP from disclosing the information to the district attorney,

law enforcement, the Attorney General, or for that matter, anyone else. OCGA § 16-

9-109 (b) does not grant Courtney a reasonable expectation of privacy in subscriber

information he voluntarily conveyed to the IP. Accordingly, he does not have

standing to challenge the search, and we affirm the trial court’s denial of his motion

to suppress.

      Judgment affirmed. Andrews and Ray, JJ., concur.




      8
          (Emphasis supplied.)

                                            6